Gavin, J.
The appellees sued to recover damages for appellant’s failure to furnish cars to transport certain *504live stcok. The pleadings are set out in a former report of the case of Pittsburgh, etc., R. W. Co. v. Racer, 5 Ind. App. 209.
The only questions presented to this court relate to the sufficiency of the evidence to sustain the special findings of the court upon which conclusions of law were declared in favor of the appellees.
The principal questions of law involved in this appeal have been settled by the former decision of this court, wherein it is declared that “if a shipper’s order to a common carrier of live stock for a designated number of cars, to be furnished at a station indicated, on a day mentioned in the future, for the transportation of such stock, be accepted by the carrier, such agreement would constitute a contract binding on the company to furnish the cars and upon the shipper to furnish the stock to load them.”
The evidence fairly justified the finding of the trial court that appellant, by its agent, agreed to furnish the cars on the day named. It does not necessarily follow, from the mere fact that such a contract by him was unauthorized, that it was not binding upon the appellant. Its agent was placed in full charge of its station. He was the sole medium for the transaction of appellant’s business with the public, at the place in question. The appellees had been in the habit of ordering cars from him and of having their orders duly filled. They had no knowledge of the limitations upon his power to contract for cars. The contract was an apparently reasonable one. While there may be some conflict on some of these propositions, there was evidence fairly supporting each of them, and taken together they bring this case far within the rule as laid down by the authorities upon this subject.
The public in dealing with the agent thus acting *505within the apparent scope of his authority, have the right to rely upon his apparent authority, notwithstanding some unknown limitations upon it. Easton v. Dudley, 78 Tex. 236; Gulf, etc., R. W. Co. v. Wright (Tex.), 21 S. W. Rep. 80; Wood v. Chicago, etc., R. W. Co., 68 Iowa, 491; Deming v. Grand Trunk R. R. Co., 48 N. H. 455; Pruitt v. Hannibal, etc., R. R. Co., 62 Mo. 527; Harrison v. Missouri, etc., R. W. Co., 74 Mo. 364; Hutchinson Carriers, section 319.
Mechem on Agency, section 396, declares the law to be that “A railway station agent authorized to receive and forward freight has implied authority to contract to furnish a certain number of cattle cars at his station on a specified day, the shipper being ignorant of any limitation upon his powers.”
In 1 Wood on Railways, section 165, it is said, ‘‘Therefore he (the station agent) has authority to bind the company by a contract to have cars ready for the shipper at a particular time,” in the absence of any adequate notice of any limitation of the agent’s authority.
Whether the contract was made upon the 28th or 29th of August is entirely immaterial. If made on either day the company must respond in damages for its failure to fulfill it. Pittsburgh, etc., R. W. Co. v. Hays, 49 Ind. 207; Hutchinson Carriers, sections 317, 269.
This agreement to furnish the cars at a specified time was not merged in the bill of lading, issued after the violation of the first agreement, when the cattle were actually loaded and shipped.
Because the appellant had failed to carry out the contract to furnish cars, the appellees were not driven to the choice of either abandoning the shipment of their stock or surrendering their right to damages for the failure of the appellant to furnish the cars at the time named. *506Harrison v. Missouri Pac. R. W. Co., supra; Cleveland, etc., R. R. Co. v. Perkins, 17 Mich. 296.
Filed April 25, 1894.
Judgment affirmed.